Citation Nr: 0316343
Decision Date: 07/17/03	Archive Date: 10/02/03

DOCKET NO. 97-34 643               DATE JUL 17, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder, to include post traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from July 1969 to
September 1976.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1997 rating decision issued by the St.
Petersburg, Florida Regional Office (RO) of the Department of
Veterans Affairs (VA) in which service connection for post-
traumatic stress disorder (PTSD) was denied. In September 2000, the
Board remanded this case to the RO for additional development. The
case has been returned to the Board for further appellate action.

REMAND

The Board has reviewed the claims file and identified certain
assistance that must be rendered to comply with the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000) (codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp.
2001)). However, it is the RO's responsibility to ensure that all
appropriate development is undertaken in this case.

In May 2002, the RO attempted to obtain a copy of the morning
reports from the veteran's active service in Vietnam. The RO was
unsuccessful in obtaining the morning reports even after numerous
requests to the National Personnel Records Center (NPRC). VA will
make as many requests as are necessary to obtain relevant records
from a Federal Department or agency, and will end its efforts only
if VA concludes that the records do not exist or that further
efforts would be futile. See 38 C.F.R. 3.159 (c)(2) (2002).

In addition, the RO should furnish the appellant and his
representative with a Supplement Statement of the Case after
receiving additional pertinent evidence after the most recent
Supplemental Statement of the Case has been issued and before the
appeal has been certified and transferred to the Board. See 38
C.F.R. 19.31(b)(1) (2002). The most recent Supplemental Statement
of the Case was issued by the RO in January 2003. In this case, the
RO failed to issue a Supplemental Statement of the Case after the
receiving a copy of the veteran's service personnel records in
February 2003.

2 -

Accordingly, this case is REMANDED for the following:

1. The RO should contact the National Personnel Records Center
(NPRC) and request morning reports from the three-month period of
February 1, 1971 to April 30, 1970, which is during the veteran's
period of active service in Long Binh, Vietnam from June 27, 1970
to May 31, 1971. Service personnel records show that the veteran
was a wheel vehicle mechanic/wrecker operator while he was a member
of the 185th Maintenance Battalion and the 378th Maintenance
Support Company during service in Vietnam. The veteran has asserted
that he was exposed to two stressors while performing guard duty
during active service in Long Binh, Vietnam. The first claimed
stressor that the veteran described in his statement was
purportedly in 1971 when he witnessed a bunker that was completely
destroyed while people were still inside. The second claimed
stressor occurred in December 1970 when the veteran witnessed
another soldier that was mortally injured in an accident in the
motor pool. The RO should include all information discussed in this
paragraph in its request to NPRC. If more information is needed
concerning the veteran's unit, company, battalion, or battery -
please contact the veteran for service personnel information. If no
morning reports can be found, or if they have been destroyed, ask
for specific confirmation of that fact.

2. Thereafter, the RO should then readjudicate the veteran's claim
for entitlement to service connection for an acquired psychiatric
disorder, to include PTSD in light of the evidence received since
the January 2003 Supplemental Statement of the Case (SSOC). If the
claim

- 3 -

remains denied, the RO should issue a SSOC to the veteran and his
representative, and they should be given an opportunity to respond,
before the case is returned to the Board. The SSOC must contain
notice of all relevant actions taken and evidence received since
January 2003. An appropriate period of time should be allowed for
response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARY  GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 4 -



